15 Cal.App.2d 762 (1936)
SAMUEL L. KURLAND, Appellant,
v.
FOREST LAWN MEMORIAL PARK ASSOCIATION, INC., et al., Respondents.
Civ. No. 10909. 
California Court of Appeals. Second Appellate District, Division Two.  
June 27, 1936.
 Don M. Kitzmiller and F. D. R. Moote for Appellant.
 Call & Murphey, Robert B. Murphey, Alex W. Davis, Hill, Morgan & Bledsoe and Vincent Morgan for Respondents.
 Memorandum
 McComb, J., pro tem.
 Plaintiff appeals from a judgment in favor of defendant after the trial court sustained a demurrer without leave to amend to plaintiff's complaint, which alleged that defendant had libeled plaintiff.
 [1] On a similar set of facts we have this day decided in the case of Pollard v. Forest Lawn Memorial Park Association, Inc., Civil No. 10908 (ante p. 77 [59 PaCal.2d 203]) the identical questions of law involved in the instant case.
 Therefore on the authority of Pollard v. Forest Lawn Memorial Park Association, Inc., supra, the judgment appealed from is affirmed.
 Crail, P. J., and Wood, J., concurred.